DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/25/2022.
Claims 1-14 are cancelled.
Claims 15-28 are pending.

Response to Arguments
Applicant's arguments filed 3/25/2022 with respect to Moriyama have been fully considered but they are not persuasive.
The Applicant argues that Moriyama fails to disclose the internal radius of the diametrically shrinkable intermediate band 16 is configured to reduce by 20 percent upon heating to a temperature above the shrink temperature (p. 4). The Applicant specifically argues that there is no suggestion in Moriyama that an internal radius of the diametrically shrinkable band is reduced by at least 20 percent (p. 4). 
The Examiner respectfully disagrees. Moriyama discloses that “the heat received by the extinguishing inner band 15 is propagated to the diametrically shrinkable intermediate band 16, so that the heat shrinking force from the intermediate band 16 serves as a wrapping and holding-down force on the cigarette C through the inner band 15, establishing a state of lack of oxygen in which contact with the open air is broken off, thus effecting natural and reliable extinguishment.” (Col. 6, ll. 52-62; emphasis added). The Examiner asserts that Moriyama the wrapper B cannot establish a state in which open air is broken off without completely closing. Therefore, the wrapper B including the intermediate band 16 must shrink greater than 20% to fully close and establish a state in which open air is broken off. 
The Applicant argues that Moriyama fails to disclose a shrink temperature in the range of about 180-300°C (p. 4) Specifically, the Applicant argues that Moriyama discloses that the diametrically shrinkable intermediate band has a shrink temperature of about 60-100°C (p. 5). 
The Examiner acknowledges that Moriyama discloses “[t]he numeral 16 denotes a single layer of diametrically shrinkable intermediate band bonded to the whole of one surface of said extinguishing inner band 15 through a naturally setting type adhesive agent 17 and formed of a heat shrinkable polyethylene, polyester, polypropylene, vinylidene chloride or other plastic film having a shrinking temperature of about 60°C-100°C (col. 4, ll. 36-43; emphasis added). However, Moriyama does not disclose that that the polyethylene or polypropylene has a shrink temperature of about 60-100°C; Moriyama only discloses that other plastic films have a shrink temperature of 60-100°C.
Moreover, evidentiary reference U.S. Packaging (Shrink Film 101 - Detailed Packaging Shrink Film Info (uspackagingandwrapping.com) teaches that polyethylene and polypropylene has a shrink temperature of >300°F (i.e. >148.89°C) (see table of “Shrink Temperatures”). The Examiner further notes that the range of >148.89°C overlaps the claimed range of about 180-300°C (148.89°C is ±20% of 180°C). 
Moreover, "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. In this case, claim 26 of the instant specification specifies that the heat-shrinkable material is selected from polyolefins. Since Moriyama’s disclosed polyethylene and polypropylene meet the limitation of polyolefin, the properties that the Applicant claims are necessarily present. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

The Applicant argues that Moriyama in view of any combination of Besso, Fong, Sebastian, and/or Inagaki would not have lead a person of ordinary skill in the art to each and every feature claimed (p. 6-7). The Applicant specifically argues that none of the secondary references would have cured at least the above noted deficiencies of Moriyama with respect to claim 15 (p. 7).
The Examiner respectfully disagrees. As explained above, none of the secondary references are required for Moriyama to anticipate claim 15. 

The Applicant argues that Moriyama is directed towards an extinguishing device for a lighted cigarette (p. 7). In contrast, the Applicant’s claimed aerosol-generating article is for an aerosol-generating device having a heating element. The Applicant points to the specification to show that the wrapper was designed to work with aerosol-generating articles and not with combustible cigarettes (p. 7-8). 
The Examiner has noted the Applicant’s argument but does not find it persuasive.
First, the preamble recites the intended use of “for an aerosol-generating device having a heating element.” Therefore, this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Second, in response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., the wrapper being designed to work with aerosol-generating articles and not with combustible cigarettes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	The Applicant argues that Moriyama describes a cigarette with a diametrically shrinkable material with a shrink temperature of about 60-100°C and that a person of ordinary skill in the art would not have considered Moriyama’s cigarette as being suitable for an aerosol-generating device having a heating element. The Applicant asserts that Moriyama’s cigarette is completely inappropriate to use with an aerosol-generating device because the shrinkable material would shrink between 60-100°C thus preventing normal use of the article (p. 7).
	The Examiner respectfully disagrees. As discussed above, Moriyama only discloses that other plastic films have a shrink temperature of 60-100°C.  Moreover, U.S. Packaging  teaches that polyethylene and polypropylene has a shrink temperature 148.89°C (i.e. about 180°C).
	Moreover, the Applicant’s argument that Moriyama’s cigarette is inappropriate for use with an aerosol-generating device with a heating element is not supported by objective evidence. Moriyama discloses combustion of the cigarette which is generally known to encompass a higher temperature range than the heating with an aerosol-generating device with a heating element (in the case of electric heating without combustion). Therefore, Moriyama’s cigarette is expected to function as intended at lower heating temperatures associated by aerosol-generating devices. Furthermore, nothing in the claim limits the operation temperature of the aerosol-generating device having a heating element at combustion temperatures. 
	
Applicant's arguments filed 3/25/2022 with respect to MacLean have been fully considered but they are not persuasive.
Applicant argues that MacLean does not disclose all the structural limitations of Applicant’s independent claim 15 (p. 5). Specifically, Applicant argues that MacLean does not disclose that the internal radius is reduced by at least 20 percent compared to an internal radius of the respective internal band (p. 5). The Applicant asserts that this is a structural limitation (p. 5). The Applicant then argues that there is no disclosure in MacLean for what size the internal radius is reduced by. 
The Examiner respectfully disagrees with Applicant’s assertion that the limitation “the heat-shrinkable material is reduced by at least 20 percent compared to an internal radius of the respective circumferential band prior to heating” (emphasis added) is a structural limitation. The word “reduced” makes the limitation functional. 
Moreover, the Examiner asserts that Moriyama’s heat deformable paper wrapper 13 is enwraps filler 12 and is made wholly of polyethylene (col. 3, ll. 28-32). Since Moriyama’s heat deformable paper 13 has a circumference as claimed and is made of the same material as claimed in the instant invention (see claim 26), the paper meets the all of the structural limitations required by claim 15. 
The Examiner further notes that Moriyama further describes that the heat deformable paper as a heat-shrink material (see abstract; col. 1, ll. 65-68). Moriyama further illustrates in Fig. 9 (cited on p. 6 of the Office Action) in which the wrapper 34 decreases the radius of the smokable rod. Therefore, Moriyama is structurally identical to the wrapper as claimed, and functions similarly to the wrapper as claimed. 

The Applicant argues this structural feature is related to an increased resistance to draw (RTD) and that MacLean does not teach this (p. 6). The Applicant argues that MacLean’s shrink material is to provide an airflow passage so that air is substantially unmixed with the tobacco smoke to enter the smoker’s mouth from the filter (p. 6). 
The Examiner has noted Applicant’s argument, but does not find it persuasive because it is not commensurate in scope with claim 15. The Applicant has defined the aerosol-generating article as comprising a rod of aerosol-generating substrate and a wrapper circumscribing the rod (see claim 15). While it is true that MacLean shrinks the material to provide airflow passage so that air is substantially unmixed with the tobacco smoke, the Applicant’s argument depends on interpreting the claimed “aerosol-generating article” as including both the cigarette rod 11 and the filter plug 14. 
However, claim 15 does not require such an interpretation. The cigarette rod 11, alone, can be properly interpreted as “an aerosol-generating article.” MacLean discloses that the cigarette paper 13 deforms to draw down the cross-section of the rod (col. 1, ll. 47-49; see Fig. 9). Since MacLean discloses decreasing the cross-section of the cigarette rod in response to heating (see col. 1, ll. 65-68), the decrease in the cross-section of the cigarette rod must correspond to an increase in the density or packing of the filler 12, resulting in an increase in the RTD of the tobacco rod 11. 

The Applicant argues that MacLean fails to disclose at what temperature the heat-deformable wrapper would deform (p. 6). The Applicant argues that there are different types of polyethylene giving different heat shrink materials (p. 6). Moreover, there is no suggestion to select a particular heat shrink material with a heat shrink temperature of 180-300°C as required in claim 15 (p. 6). 
The Examiner has noted the Applicant’s argument but does not find it persuasive. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. In this case, claim 26 of the instant specification specifies that the heat-shrinkable material is low density polyethylene or polyolefin. Since MacLean discloses the paper wrapper is formed substantially wholly of polyethylene (col. 3, ll. 31-33), MacLean’s paper wrapper 13 at least meets the broad genus of polyolefin. Therefore, the properties that the Applicant claims are necessarily present. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama (US 5992420).
Regarding claims 15 and 26, Moriyama discloses a cigarette (abstract; equivalent to an aerosol heating element) comprising:
a cylindrical tobacco column (11a; see Fig. 5-6; equivalent to a rod of aerosol-generating substrate); and 
an outer band (18; equivalent to a wrapper) made out of pliable paper (Col. 5, ll. 12-17) partially circumscribing the tobacco column (see Fig. 5-6), the wrapper comprising a diametrically shrinkable intermediate band (16), wherein when heat is received by the shrinkable intermediate band, the band serves a wrapping and holding-down force on the cigarette through the inner band (15) thereby establishing a state of lack of oxygen in which contact with the open air is broken off, thus effecting natural and reliable extinguishment (col. 6, ll. 52-61; equivalent to configured such that upon heating of the heat-shrinkable material to a temperature above the shrink temperature thereof, an internal radius of each of the bands is reduced by at least 20 percent comparing to an internal radius of the respective band prior to heating, whereby a portion of the aerosol-generating substrate is deformed such that a resistance to draw of the aerosol-generating article is increased; cutting off oxygen would require fully closing the wrapper and would also increase the RTD of the cigarette).
Additionally, Moriyama teaches that the heat shrinkable material can be polyethylene or polypropylene (col. 4, ll. 35-41).
Regarding the claim limitation “for an aerosol-generating device having a heating element,” this limitation is interpreted as mere intended use of the aerosol-generating article which does not result in structural differences to the claimed invention and therefore not considered to further limit the claim. Moreover, Moriyama’s cigarette is capable of being used with an aerosol-generating device with a heating element. 
	Regarding the claim limitation “wherein the shrink temperature is between about 180 degrees Celsius and about 300 degrees Celsius,” claim 26 recites that the heat-shrinkable materials are made from low density polyethylene or polyolefin. Therefore, Moriyama’s heat shrinkable material made out of polyethylene or polypropylene (both polyolefins) is expected to have a temperature between about 180-300 degrees Celsius since they are the same material used. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).
Regarding claim 16, the claim limitation “wherein upon heating the one or more circumferential bands of heat-shrinkable material to a temperature above the shrink temperature thereof, the RTD of the aerosol-generating article is increased to above 130 mm H2O,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the cigarette of Moriyama is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, Moriyama discloses heating causes the band applies a force to the cigarette which creates a state of lack of oxygen in which contact with the open air is broken off (col. 6, ll. 52-61). One of ordinary skill in the art would appreciate that cutting of the oxygen to the cigarette would correspond to increasing the RTD above 130 mm H2O since the cigarette would essentially be air-impermeable. 
Regarding claim 17, the claim limitation “wherein a reduction in the internal radius of each of the one or more circumferential bands of the heat-shrinkable material upon heating to a temperature above the shrink temperature of the heat-shrinkable material is at least 30 percent compared to the internal radius of the respective circumstantial band prior to heating,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the cigarette of Moriyama is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, Moriyama discloses heating causes the band applies a force to the cigarette which creates a state of lack of oxygen in which contact with the open air is broken off (col. 6, ll. 52-61). One of ordinary skill in the art would appreciate that cutting of the oxygen to the cigarette would correspond to at least a 30 percent reduction since cutting off oxygen would require the heat shrink material to enclose the cigarette. 
Regarding claim 18, Moriyama discloses the diametrically shrinkable intermediate band (16) is located on an inner surface of the outer band (18) (see Fig. 6A).
Regarding claim 19, Moriyama discloses the intermediate band has a thickness of about 20-30 microns (col. 4, ll. 42-43; equivalent to a radial thickness of 0.02-0.03 mm).
Regarding claim 27, the claim limitation “wherein the heat-shrinkable material is configured to reach or exceed the shrink temperature of the heat-shrinkable material when the aerosol-generating substrate is internally heated to a temperature above an internal threshold temperature or when the aerosol-generating substrate is externally heated to a temperature above an external threshold temperature, wherein the internal threshold temperature is at least about 350 degree Celsius, and wherein the external threshold temperature is below about 200 degrees Celsius,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the cigarette of Moriyama is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, Moriyama’s cigarette is heated internally and externally via combustion (see col. 6, ll. 52-61; the lighted tip of the cigarette is combusted). One of ordinary skill in the art would appreciate that as the lit end moves further down the tobacco rod towards the shrinkable intermediate band (16), and the intermediate band would necessarily reach and/or exceed the shrink temperature in order to exert a force on the cigarette. Moreover, said skilled artisan would appreciate that the lit end of the tobacco rod would exceed 350°C because of combustion. 
Claims 15, 17-18, 20-21, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLean et al. (US 4474192).
Regarding claim 15, 17, and 26, MacLean discloses a cigarette (abstract; equivalent to an aerosol-generating article) comprising:
a cigarette rod (11; equivalent to an aerosol-forming substrate) constituted of filler (12) of smokable material (col. 3, ll. 28-31); and
a paper tipping wrapper (15; equivalent to a wrapper) securing the rod to the filter plug (col. 3, ll. 33-35; equivalent to at least partially circumscribing the rod of aerosol-generating substrate) and including a heat deformable paper wrapper (13) located on the surface of the paper tipping wrapper (see Fig. 3), the heat deformable paper is made from polyethylene (col. 3, ll. 31-32), wherein the paper shrinks when subjected to a sufficient degree of heating (col. 1, ll. 65-68).
Regarding the claim limitation “configured such that upon heating of the heat-shrinkable material to a temperature above the shrink temperature thereof, an internal radius of each of the bands is reduced by at least 30 percent comparing to an internal radius of the respective band prior to heating, whereby a portion of the aerosol-generating substrate is deformed such that a resistance to draw of the aerosol-generating article is increased,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the cigarette of MacLean is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, MacLean’s cigarette discloses that the deformable paper is made from polyethylene and that applying heat shrinks the paper (col. 1, ll. 65-68; col. 3, ll. 31-32). One of ordinary skill in the art would appreciate that such a deformation would result in an increase in the resistance to draw of the aerosol article due to compression of the tobacco material. Similarly, the claimed invention’s heat-shrinkable material is also made out of low density polyethylene or polyolefin (claim 26). Therefore, since MacLean’s heat shrinkable material is the same as the heat shrinkable material as claimed, it is expected to reduce by at least 30 percent (see also. Fig. 9, the thermoplastic wrapper 34 decreases the radius of the smokable rod). 
Regarding the claim limitation “wherein the shrink temperature is between about 180 degrees Celsius and about 300 degrees Celsius,” claim 26 recites that the heat-shrinkable materials are made from low density polyethylene or polyolefin. Therefore, MacLean’s heat shrinkable material made out of polyethylene (a polyolefin) is expected to have a temperature between about 180-300 degrees Celsius since they are the same material used. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding the claim limitation “for an aerosol-generating device having a heating element,” this limitation is interpreted as mere intended use of the aerosol-generating article which does not result in structural differences to the claimed invention and therefore not considered to further limit the claim. Moreover, MacLean’s cigarette is capable of being used with an aerosol-generating device with a heating element. 
Regarding claim 18, MacLean discloses the heat deformable paper wrapper (13) is located on an inner surface of the paper tipping wrapper (15) (see Fig. 3).
Regarding claims 20-21, MacLean discloses the heat deformable paper wrapper (13) enwraps the cigarette rod (col. 3, ll. 28-32; Fig. 3; interpreted as extends along an entire length of the aerosol-forming substrate thereby overlying at least 90% of an external surface area of the cigarette rod).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (US 5992420) as applied to claim 15 above, and further in view of Besso (US 2018/0271143) as evidenced by Fong (US 5177332).
Regarding claim 22, Moriyama discloses the apparatus as discussed above with respect to claim 15 above, comprising the shrinkable intermediate band (16; interpreted as a first circumferential band) along a length of the tobacco column (see Fig. 5).
However, Moriyama is silent as to the heat control element further comprises a plurality of circumferential bands spaced along a length of the rod of aerosol-generating substrate.
Besso teaches a smoking article (title) comprising a tobacco rod (12) wrapped wrapper (13) made out of a thin, transparent, regenerated cellulose film such as cellophane (para. 23), wherein the cellophane wrapper shrinks slightly around the upstream end of the tobacco rod to assume a bullet shape thereby reduce the permeable surface area available for ambient air to ingress the smoking article (para. 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a cellophane film as in Besso at an upstream end of the tobacco rod of Moriyama in order to obtain the predictable result of shrinking the cellophane wrapper around the upstream end to create a bullet shape with the benefit of hindering smoldering to reduce sidestream smoke (Besso; Para. 23). 
Regarding claims 23-24, modified Moriyama discloses the cellophane film (Besso; para. 23) having a first shrink temperature (see below) and the diametrically shrinkable intermediate band (16; interpreted as a second heat-shrinkable material) made of made out of polyethylene or polypropylene (both polyolefins) is expected to have a temperature between about 180-300 degrees Celsius (see rejection of claim 15 above; interpreted as a second shrink temperature).
Regarding the claim limitation “a first shrink temperature,” modified Moriyama discloses that the cellophane shrinks slightly (Besso; para. 23) and therefore has a shrink temperature. As evidenced by Fong, cellophane exhibits about 2% shrinkage when exposed for 30 minutes to a temperature of 150°C (claim 21). 
Therefore, modified Moriyama’s cellophane film has a first shrink temperature of 150°C, and the polyolefin intermediate band has a second shrink temperature range of 180-300°C. 
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (US 5992420) as applied to claim 15 above, and further in view of Sebastian et al. (US 2011/0030709).
Regarding claim 25, Moriyama discloses the cigarette as discussed above with respect to claim 15, wherein the diametrically shrinkable intermediate band (16; equivalent to a band) is arranged perpendicularly to the longitudinal axis (see Fig. 5). 
However, Moriyama is silent as to the one or more circumferential band extends diagonally around the rod of the aerosol-generating substance relative to a longitudinal axis. 
Sebastian teaches a cigarette (abstract) comprising a wrapping paper having a band in the form of a thermoplastic polymer (abstract; para. 24), wherein the band can be positioned at an angle to the longitudinal axis to form spirals and helical bands (para. 284) or may include cross-directional lines essentially perpendicular to the longitudinal axis of the wrapping material (para. 284). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of Moriyama’s heat deformable paper arranged perpendicularly to the longitudinal axis to be arranged angularly to the longitudinal axis as in Sebastian in order to obtain the predictable result of forming a spiral or helical band (Sebastian; para. 284) since Sebastian suggests that the two configurations are alternative arrangements for bands of thermoplastic polymers (see para. 284). See MPEP 2144.06(II). Moreover, it would have been obvious to said skilled artisan to have modified the shape of Moriyama’s shrinkable intermediate band since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 (IV).
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (US 5992420) as applied to claim 15 above, and further in view of Inagaki et al. (US 2011/0192408).
Regarding claim 28, Moriyama discloses the cigarette as discussed above with respect to claim 15.
However, Moriyama is silent as to an aerosol generating device configured to receive the aerosol-generating article, the aerosol generating device comprising a heater element configured to heat the rod of aerosol generating material, the heater is controlled to operate below a maximum operating temperature, wherein the heat control of the aerosol generating article is configured such that the shrink temperature of the heat-shrinkable material is not exceeded during use of the aerosol-generating system with the heater element operating below the maximum operating temperature. 
Inagaki teaches a non-combustion flavor inhaler (abstract) comprising a heating device (10; interpreted as an aerosol generating device) including a heater (11) having a hollow structure (Fig. 4; para. 27) configured to heat to a temperature of 80-140 °C (para. 27) and receive a roll of tobacco (20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Inagaki’s heating device and Moriyama’s cigarette in order to obtain in the predictable result of enjoy generating flavors without combustion or generation of ash and burnt deposit (para. 9, 12). 
Therefore, modified Moriyama’s heating device operates at a temperature of 80-140°C, which is below a maximum operation temperature (of combustion) and below the shrink temperature of the  polyolefin intermediate band has a second shrink temperature range of 180-300°C (see claim 15 above). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712